DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Battery Comprising Cell Having Overlapping Current Collector Structure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the limitation "the outermost circle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the outermost circle” will be interpreted as “an outermost circle”.  Further, claims 14-18 are rejected since they depend from claim 13.

Claims 19 and 20 each recite the limitation "the material" in lines 2 and 3, respectively.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the material” will be interpreted as “a material”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0034109).
Regarding claims 1 and 2, Wang et al. discloses in Figs 1-10, a cell (ref 1), comprising: a first current collector (ref 301) and a second current collector (ref 401).
While the reference does not explicitly disclose along a winding direction, a tail end of the first current collector exceeding a tail end of the second current collector by at least half a circle, nor the tail end of the first current collector exceeds the tail end of the second current collector by half a circle to by one circle, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to change the lengths of the current collectors relative to one another, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art that relative lengths of current collectors may be varied to enhance cell symmetry and 

Regarding claim 3, modified Wang et al. discloses all of the claim limitations as set forth above and also discloses the tail end ([0050], [0054]) of the first current collector (ref 301) abuts on an outer peripheral surface of a secondary outer circle (depicted at least in Figs 3, 4) of the first current collector (ref 301).

Regarding claim 4, modified Wang et al. discloses all of the claim limitations as set forth above and also discloses a separator (ref 10, 20) spaced between the first current collector (ref 301) and the second current collector (ref 401), along the winding direction (Figs 3, 5), a tail end of the separator being located between the tail end ([0050], [0054]) of the first current collector (ref 301) and the tail end  ([0050], [0054]) of the second current collector (ref 401).

Regarding claim 5, modified Wang et al. discloses all of the claim limitations as set forth above.  While the reference does not explicitly disclose the tail end of the first current collector exceeds the tail end of the separator by at least half a circle, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to change the lengths of the current collectors relative to one another, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art that relative lengths of current collectors may be varied to enhance cell symmetry and resistance to deformation as well as enhanced capacity (see Wang et al., [0020], [0004], [0009], [0050]) and that many design parameters are taken into consideration when determining the relative lengths of current collectors.

Regarding claim 6, modified Wang et al. discloses all of the claim limitations as set forth above and also discloses a first straight segment (ref “1S”, Fig 3 below), a first bent segment (ref “1B”, Fig 3 below), a second straight segment (ref “2S”, Fig 3 below), and a second bent segment (ref “3B”, Fig 3 below), the tail end ([0050], [0054]) of the first current collector (ref 301) being located on the second straight segment (ref “2S”, Fig 3 below).

    PNG
    media_image1.png
    377
    502
    media_image1.png
    Greyscale

Regarding claim 7, modified Wang et al. discloses all of the claim limitations as set forth above and also discloses the tail end ([0050], [0054]) of the first current collector (ref 301) and the tail end ([0050], [0054]) of the second current collector (ref 401) are both located on the second straight segment (ref “2S”, Fig 3 above).

Regarding claim 8, modified Wang et al. discloses all of the claim limitations as set forth above.  Further, while the reference does not disclose the explicit arrangement of tail ends of the first and second current collectors relative to each to each other as set forth in the claim (“the tail end of the first current collector is located on one of the first straight segment and the second straight segment, the tail end of the second current collector is located on the other one of the first straight segment and the second straight segment, and the tail end of the first current collector and the tail end of the second current collector are located on both sides of the cell respectively”), it would have been In re Japikse, 86 USPQ 70.

Regarding claims 9 and 10, modified Wang et al. discloses all of the claim limitations as  set forth above and also discloses the first current collector (ref 301) comprises: a first active material layer section (ref 302), a first bare foil section (“blank”, [0054], [0057]) and a finishing section (“tail”, [0050], [0054]) that are successively connected ([0050]), a surface of the first bare foil section is not provided with a first active material layer (“blank”, [0054], [0057]), a surface of the first active material layer section is provided with the first active material layer (ref 302, [0050]), and the finishing section has a length of at least half a circle; the second current collector (ref 401) comprises: a second active material layer section (ref 402) and a second bare foil section (“blank”, [0054], [0057]) that are successively connected ([0050]), a surface of the second active material layer section is provided with a second active material layer (ref 402, [0050]), and a surface of the second bare foil section is not provided with the second active material layer (“blank”, [0054], [0057]); the cell comprises an opposite region (top of cell, Fig 3, 4) of the bare foil sections (“blank”, [0054], [0057]), and in the opposite region, a partial area of the first bare foil section and the second bare foil section face each other (depicted at least in Figs 3, 4, [0009], [0050]).
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art that relative lengths of current collectors may be varied to enhance cell symmetry and resistance to deformation as well as enhanced capacity (see Wang et al., [0020], [0004], [0009], [0050]) and that many design parameters are taken into consideration when determining the relative lengths of current collectors.

Regarding claim 11, modified Wang et al. discloses all of the claim limitations as set forth above and also discloses the first current collector (ref 301) comprises: a first active material layer section (ref 302, [0054]) and a finishing section (tail, [0050], [0054]) that are successively connected ([0050], [0054]), a surface of the first active material layer section is provided with an active material layer (ref 302, [0050], [0054]); a surface 
While the reference does not explicitly disclose the finishing section has a length of at least half a circle, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to change the lengths of the current collectors relative to one another, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art that relative lengths of current collectors may be varied to enhance cell symmetry and resistance to deformation as well as enhanced capacity (see Wang et al., [0020], [0004], [0009], [0050]) and that many design parameters are taken into consideration when determining the relative lengths of current collectors.

Regarding claim 12, modified Wang et al. discloses all of the claim limitations as set forth above.  Further, while the reference does not disclose the explicit arrangement of tail ends of the first and second current collectors relative to each to each other as set In re Japikse, 86 USPQ 70.
Further, while the reference does not explicitly disclose wherein along the winding direction, on the first current collector, a region from a starting end of the first current collector to a first bend where the first current collector is bent for the first time is a starting section of the first current collector; along a direction opposite to the winding direction, on the second current collector, a region from the tail end of the second current collector to an initial bend where the second current collector is bent initially is an outer circle straight section of the second current collector; projections of the starting section of the first current collector and the outer circle straight section of the second current collector on the horizontal plane do not overlap, it would have been obvious to In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art that relative lengths of current collectors may be varied to enhance cell symmetry and resistance to deformation as well as enhanced capacity (see Wang et al., [0020], [0004], [0009], [0050]) and that many design parameters are taken into consideration when determining the relative lengths of current collectors.

Claims 13-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0034109) as applied to claim 1 above, and further in view of Maeda et al. (US 2017/0346130).
Regarding claims 13-15 and 17, modified Wang et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the tail end of the first current collector is bonded on an outer peripheral surface of the outermost circle of the first current collector by an adhesive, wherein the first adhesive is at least one of a single- sided tape, a double-sided tape, and a hot melt adhesive, and wherein the first 
Maeda et al. discloses a secondary battery (Abstract) including a wound body in a pouch casing ([0118], [0119]).  Current collectors are adhered to the wound structure and the pouch casing utilizing double sided tape ([0118], [0119]).  This configuration enhances battery overall sealing and structural integrity ([0001], [0010]).
Maeda et al. and Wang et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to incorporate the double sided tape disclosed by Maeda et al. to seal the end of the collector to the wound structure of Wang et al. to enhance overall sealing and structural integrity of the battery.

Regarding claim 18, modified Wang et al. discloses all of the claim limitations as set forth above and also discloses a first electrode tab (ref 50) and a second electrode tab (ref 60), wherein the first electrode tab (ref 50) is electrically connected with the first current collector (ref 301), the second electrode tab (ref 60) is electrically connected with the second current collector (ref 401), and projections of the first electrode tab (ref 50) and the first adhesive on the horizontal plane do not overlap (configuration as set in Figs 3, 4), or projections of the second electrode tab (ref 60) and the first adhesive on the horizontal plane do not overlap (configuration as set in Figs 3, 4).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0034109) in view of Maeda et al. (US 2017/0346130) as applied to claim 14 above, and further in view of Umeyama et al. (US 2016/0380299).
Regarding claim 16, modified Wang et al. discloses all of the claim limitations as set forth above and also discloses a double sided tape (see claims 13-15 above), but does not explicitly disclose a single sided adhesive tape
Umeyama et al. discloses in Figs 1-13, a secondary battery (ref 100, Abstract) including single and double sided tapes to fix a wound electrode structure of the battery ([0068]).  This configuration enhances the structural integrity of the battery ([0068]).
Umeyama et al. and Wang et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the single sided and double sided tapes as disclosed by Umeyama et al. into the structure of Wang et al. to enhance the structural integrity of the battery.
Further, while the reference does not explicitly disclose the specific arrangement of single and double sided tape as set forth in the claim (“the first adhesive is a single-sided tape, the cell is bonded with a double-sided tape or a hot melt adhesive on the other side away from the tail end of the first current collector, and the double-sided tape or the hot melt adhesive is also used to bond a packaging bag”), arriving at the claimed configuration constitutes a rearranging of parts (i.e. placement of the respective single and double sided tapes in the cell structure).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the single and double sided tapes as set forth in the instant claim, since it has been held that rearranging parts In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0034109) as applied to claim 1 above, and further in view of Kimura (US 2009/0220863).
Regarding claim 19, modified Wang et al. discloses all of the claim limitations as set forth above and also discloses the first current collector (ref 301) is a cathode current collector ([0064]), and the second current collector (ref 401) is an anode current collector ([0064]) but does not explicitly disclose the material of a main body of the first current collector is aluminum, and the material of a main body of the second current collector is copper.
Kimura discloses in Fig 1, a secondary battery (Abstract) including a positive current collector comprising aluminum ([0040]) and a negative current collector comprising copper ([0040]).  This configuration enhances battery electrical properties and performance ([0014], [0040]).
Kimura and Wang et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the positive collector and negative collector of Wang et al. of aluminum and copper, respectively, as disclosed by Kimura to enhance battery electrical properties and performance.

Regarding claim 20 modified Wang et al. discloses all of the claim limitations as set forth above and also discloses the first current collector (ref 301) is an anode current collector ([0064]), and the second current collector (ref 401) is a cathode current collector ([0064]) but does not explicitly disclose the material of a main body of the first current collector is copper, and the material of a main body of the second current collector is aluminum.
Kimura discloses in Fig 1, a secondary battery (Abstract) including a positive current collector comprising aluminum ([0040]) and a negative current collector comprising copper ([0040]).  This configuration enhances battery electrical properties and performance ([0014], [0040]).
Kimura and Wang et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the positive collector and negative collector of Wang et al. of aluminum and copper, respectively, as disclosed by Kimura to enhance battery electrical properties and performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725